Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 DETAILED ACTION 
1. The Applicant’s response to the office action filed on April 20, 2021 has been considered and acknowledged.
                                               Status of the Application
2. Claims 1-20 are pending under examination. Claims 1, 5, 8-9, 12 are amended. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the following reasons. The amendment changed (broadened) the scope of the claims and the action is made FINAL necessitated by the amendment.
Response to Arguments:
3. With reference to the rejection of claims under 35 USC 112 first paragraph, the Applicant’s arguments and the amendment have been fully considered and found persuasive and the rejection has been withdrawn.
4. The rejection of claims under obvious type of double patenting has been maintained because the instant claims are within the scope of the claims in the US patents 9,746, 413 and 10,408,736 and no terminal disclaimer was filed.
                         The following rejections are maintained and restated
Nonstatutory Double Patenting
5.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
        A. Claims 1-4, 9, 11 and 18-20 are rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,746, 413 (the
‘413 hereafter). Although the claims at issue are not identical, they are not patentably
distinct from each other because the instant claims 1-4, 9, 11 and 18-20 are generic to
all that is recited in claims 1-20 of the patent ‘413. That is, the instant claims fall entirely
within the scope of claims 1-20 of the patent ‘413, or in other words, instant claims are
obvious over the claims 1-20 of the patent ‘413. Specifically the method for capturing
using a reagent and performing biochemical process in a single cell format of the instant
claims are within the scope of the claims 1-20 of the patent ‘143, specifically 1, 12-20.
The only difference is that the patented claims disclose a method and a system for
capturing cells in a single cell format, and processing the capture cells with process
reagent and the instant claims recite said method and performing a process,
which is obvious over the assays in the claims in the patent ‘143. Therefore the instant
claims are obvious over the claims in the patent ‘143.
      B. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-20 of U.S. Patent No. 10,408,736 (the ‘736 hereafter).
Although the claims at issue are not identical, they are not patentably distinct from each
other because the instant claims 1-20 are generic to all that is recited in claims 1-20 of
the patent ‘736. That is, the instant claims fall entirely within the scope of claims 1-20 of
the patent ‘736, or in other words, instant claims are obvious over the claims 1-20 of the

the claims 1-20 of the patent ‘736, specifically 1, 12-20. The only difference is in
wording of the claims because the patented claims disclose the method for capturing
cells in a single cell format, and performing a process as recited the instant
claims 1-20 which is obvious over the method in the claims in the patent ‘736. Therefore
the instant claims are obvious over the claims in the patent ‘736.
                           New rejections necessitated by the amendment
6.  Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for performing nucleic acid amplification or fluorescence in situ hybridization process, does not reasonably provide enablement for a process, in general, which includes processes other than disclosed in the specification.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
        There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue (see In re Wands, 858 F. 2d 731, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). These factors include, but are not limited to: Quantity of Experimentation, Necessary Amount of Direction and Guidance, Presence and Absence of Working Examples, Nature of Invention and level of Predictability and unpredictability in the art.
 Nature of the Invention : 

Amount of Direction and Guidance: 
Entire specification discloses a method comprising: dispensing biological sample to a set of chambers on a broad surface of a substrate which is fluidly coupled to inlet and outlet channels, capturing individuals target cells in a single-cell format, flowing a reagent to the captured target cells, performing a nucleic acid amplification or a fluorescence in situ hybridization on the captured cells in the set of chambers, guiding a cell removal tool into the substrate, aligning the tool with a selected chamber,  identifying selected single cell based on said process and transferring the single selected target from the selected chamber into the cell removal tool (see at least para 0025, 0065). However, the specification lacks support and not enabled for ‘a process’ in general, which broadly includes processes other than the process disclosed in the specification. Further, the specification is not enabled for staining and nucleic acid analysis, in general, as broadly claimed because the specification has only support for nuclear staining and amplification processes and lack enablement for the processes other than said nuclear staining and amplification.
Presence and Absence of working examples:
The specification (para 0065-0066, 0082-0083, Fig. 11-12, 14) discloses a method for capturing single cells based on phenotype and biomarker expression reagent, performing assays on identified selected captured cells by in situ hybridization, amplification, ELISA, immune-PCR or chip based amplification assays. The specification (para 0084-0085) discloses integrated platform comprising a set of 
Level of Predictability and unpredictability in the art:
Predictability in the art suggests integrated assay methods for performing cell capture, amplification, and analysis of target cells based on the method (US 9,103,754). The art is silent with regard to a predictable integrated assay that can perform any process, in general, as broadly claimed. Given the broad scope of the claims, the specification does not provide any specific example that would easily predict to perform any process in general as claimed using said integrated platform, because said integrated platform as disclosed in the specification is set to perform a limited number of processes as disclosed in the specification. 
Quantity of Experimentation Necessary:
Given the lack of guidance in the specification and the unpredictability in the art, it would require a large amount of experimentation to practice the invention as claimed. Neither the art nor the specification provides the skilled artisan with a predictable performing any process as claimed. To practice the invention as claimed, the skilled artisan would have to perform a large set of processes using said a set of chambers on a broad surface coupled to inlet and outlet channels, that are designed for limited processes as amplification and hybridization assays . Such a study would consist of mainly trial and .
                                                         Conclusion
             No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair-my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637